Citation Nr: 0425867	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than January 4, 
1991, for the award of service connection for dysthymia with 
paranoid symptoms and recurrent major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that there had been 
clear and unmistakable error in a September 1994 rating 
decision, which had assigned an effective date of November 
13, 1991, for the award of service connection for dysthymia 
with paranoid symptoms and recurrent major depressive 
disorder, and that the correct effective date was January 4, 
1991.  The veteran appeals for an effective date earlier than 
January 4, 1991.

In April 2004, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran filed an original claim for compensation for 
a psychiatric disorder in March 1972.  He failed to report 
for a VA examination, and the claim was denied on that basis 
in December 1972.  The veteran was not informed of his 
appellate rights.

2.  The veteran filed an application to reopen the claim for 
service connection for a psychiatric disorder in May 1989.  
In an August 1989 rating decision, the RO reopened the claim 
and denied it on the merits.  The veteran appealed the denial 
to the Board, and in a November 1990 decision, the Board 
denied the claim for service connection for a psychiatric 
disorder.  

3.  The veteran submitted an application to reopen the claim 
for service connection for a psychiatric disorder on January 
4, 1991.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a psychiatric disorder between November 1990 
and January 1991.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The legal criteria for an effective date prior to January 
4, 1991, for the award of service connection for dysthymia 
with paranoid symptoms and recurrent major depressive 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) establishes the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim of entitlement to an effective date earlier than 
January 4, 1991, for the award of service connection for 
dysthymia with paranoid symptoms and recurrent major 
depressive disorder by means of the November 2002 rating 
decision, the February 2003 statement of the case, and the 
January 2004 supplemental statement of the case.  In the 
November 2002 rating decision, the RO stated that following 
the November 1990 Board decision, which had denied the claim 
for service connection for a psychiatric disorder, the 
veteran first attempted to reopen his claim in January 1991.  
It added that, subsequently, the claim for service connection 
was granted based upon the veteran's submission of new and 
material evidence.  The RO concluded that when a claim is 
reopened based upon new and material evidence, the effective 
date is the date of receipt of the claim.  

In the February 2003 statement of the case, the Decision 
Review Officer essentially reiterated what was stated in the 
November 2002 rating decision.  He added that the effective 
date for an award of compensation based upon a reopened claim 
after final disallowance "will be the date of receipt of 
claim or the date entitlement arose, whichever is the later" 
date.  He concluded that the "evidentiary record as it is 
now constructed does not provide a basis for an earlier 
effective date than the date of receipt of [the] reopened 
claim on 1-4-91."  The Decision Review Officer also provided 
the veteran with the provisions of 38 C.F.R. § 3.400, which 
addresses the assignment of effective dates.  In the January 
2004 supplemental statement of the case, the Decision Review 
Officer stated that the veteran had submitted additional 
evidence but noted that there was no evidence in the record 
to show that he had reopened his claim earlier than January 
4, 1991, and that an earlier effective date was not 
warranted.  

Based on the above, the Board finds that the veteran has been 
informed of why an earlier effective date for the award of 
service connection for dysthymia with paranoid symptoms and 
recurrent major depressive disorder cannot be granted.  
Specifically, he has been told that the effective date cannot 
precede the November 1990 Board decision, and that he did not 
file an application to reopen the claim for service 
connection for dysthymia with paranoid symptoms and recurrent 
major depressive disorder, following the November 1990 Board 
decision, until January 4, 1991.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In a November 2003 letter, 
the RO informed the veteran that it would request all records 
held by federal agencies, to include service medical records 
or other military records and medical records at VA 
hospitals.  It stated that it would make reasonable efforts 
to help him get private medical records or other evidence 
necessary to support his claim.  The RO added that if there 
was any other evidence or information necessary to support 
his claim that he should let VA know.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran first raised his claim for entitlement 
to an earlier effective date in 2002.  Since that time, he 
has submitted a medical opinion from a VA professional, but 
has not indicated the existence of any additional records 
that would aid in substantiating the claim.  Additionally, 
the veteran has not been provided with an examination in 
connection with the claim for entitlement to an earlier 
effective date; however, the Board finds that an examination 
is not necessary, as an examination conducted in 2002 (which 
was the time the veteran submitted his claim for an earlier 
effective date), would not assist the veteran in obtaining an 
effective date earlier than January 4, 1991.  In fact, the 
law prohibits the veteran from obtaining an effective date 
earlier than January 4, 1991, for the award of service 
connection for dysthymia with paranoid symptoms and recurrent 
major depressive disorder.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA-compliant notification was not provided to the 
veteran until after the initial unfavorable determination.  
However, the Court acknowledged in Pelegrini that VA could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the claimant.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and, based on the determinations made above, the 
content of the notices essentially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In both the November 2003 letter and the January 
2004 supplemental statement of the case, the RO provided the 
veteran with 60 days to submit additional evidence.  The 
veteran submitted no additional evidence following either the 
November 2003 letter or the January 2004 supplemental 
statement of the case.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay, 15 Vet. App. at 178.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been sufficiently met in this 
case.

II.  Earlier Effective Date

The veteran asserts that he warrants an effective date as of 
1971 for the award of service connection for the service-
connected dysthymia with paranoid symptoms and recurrent 
major depressive disorder.  The veteran has provided 
testimony to two Decision Review Officers and the undersigned 
that his psychiatric disorder started in service and that the 
Navy had misdiagnosed him with something other than a 
psychiatric disorder.  He has submitted evidence from medical 
professionals, who state that the onset of the veteran's 
psychiatric disorder was while he was in service and that he 
has been totally disabled since that time.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony before the undersigned and 
before the two Decision Review Officers, and finds that an 
effective date earlier than January 4, 1991, for the award of 
service connection for dysthymia with paranoid symptoms and 
recurrent major depressive disorder is not warranted.  The 
reasons follow.

The veteran filed an original claim for service connection 
for a psychiatric disorder in March 1972.  In September 1972, 
the veteran was informed that arrangements were being made 
for a physical examination and that he would be informed of 
the date, time, and place of the examination.  In December 
1972, the RO informed the veteran that he had failed to 
report for the scheduled examination and that, as a result, 
his claim was denied.  The notification letter does not show 
that the veteran was informed of his appeal rights.

In May 1989, the veteran submitted an application to reopen 
his claim.  In an August 1989 rating decision, the RO noted 
that the veteran had previously filed a claim for service 
connection for a psychiatric disorder and that it had been 
denied due to his failure to report for the VA examination.  
The RO stated that the veteran had successfully reopened his 
claim and reviewed the veteran's claim on the merits, 
considering all the evidence of record at that time.  It 
denied the claim, and the veteran appealed it.  In a November 
1990 decision, the Board denied the claim for service 
connection for a psychiatric disorder.  It noted that it had 
reviewed the all the evidence of record in denying the claim.  

On January 4, 1991, the veteran submitted a VA Form 1-9, 
Appeal to the Board of Veterans' Appeals, wherein he alleged 
that he wanted a hearing before a traveling section of the 
Board and that he was seeking a 100 percent disability rating 
for a psychiatric disorder based upon his service medical 
records.  In a February 1991 letter, the RO stated the 
following:

Your appeal was denied by the Board of 
Veterans['] Appeals in November, 1990.  
If you wish the VA Form 1-9 you submitted 
to be considered an appeal to the Court 
of Veterans Appeals you should notify us.

As the traveling section of the Board of 
Veterans['] Appeals only hears testimony 
on cases not yet decided by the Board of 
Veterans['] Appeals, we can not schedule 
you to appear before them.  You may have 
a hearing before local rating Board 
personnel if you wish to reopen your 
claim and present new evidence.

In March 1991, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he wanted to 
reopen his claim.  Because the veteran did not appeal the 
November 1990 Board decision, it is final in the absence of 
obvious error or clear and unmistakable error, see 
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100, and the earliest 
effective date possible could not be prior to November 6, 
1990.  

Following the November 1990 Board decision, the veteran 
submitted an application to reopen the claim for service 
connection for a psychiatric disorder on January 4, 1991.  
Here, the Board finds no basis to grant an effective date 
prior to January 4, 1991, for the award of service connection 
for dysthymia with paranoid symptoms and recurrent major 
depressive disorder.  In fact, the Board concludes that an 
effective date prior to January 4, 1991, is legally precluded 
as a result of the November 1990 final Board decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
("The Court thus holds that the effective-date statute, 
38 U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").  January 4, 1991, is the earliest 
effective date possible based upon the facts in this case and 
the application of the law and regulations regarding 
effective dates.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for dysthymia with 
paranoid symptoms and recurrent major depressive disorder 
between November 1990 and January 4, 1991, and finds nothing 
in the record to support such a finding.  See 38 C.F.R. 
§ 3.155 (2003).

The Board is aware that the veteran has provided evidence 
that his psychiatric disorder had its onset in service and 
has asserted that such establishes a basis for the grant of 
an effective date going back to 1971.  The Board does not 
question that the veteran's psychiatric disorder had its 
onset in service; however, the law on effective dates is 
clear.  There is a prior final denial by the Board in 
November 1990, and the effective date cannot precede the date 
of the final Board decision.  Thus, even if entitlement arose 
at the time the veteran was discharged from service, the 
veteran's application to reopen the claim was received on 
January 4, 1991, and the effective date cannot be earlier 
than this date.  See 38 U.S.C.A. § 5110 (effective date of an 
award based on a claim reopened after final adjudication 
"shall not be earlier than the date of receipt of 
application therefor"); 38 C.F.R. § 3.400(r) (effective date 
of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later").

Based upon the reasons stated above, an effective date 
earlier than January 4, 1991, cannot be granted.  


ORDER

Entitlement to an effective date earlier than January 4, 
1991, for the award of service connection for dysthymia with 
paranoid symptoms and recurrent major depressive disorder is 
denied.



__________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



